Title: Abigail Adams 2d to Elizabeth Cranch, 11 January 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Saturday Morn ca. 11 January 1783

Your letter my Dear Eliza, was, sent me yesterday afternoon. By the bearer of it I returned an insipid scrale—which I suppose you have either recieved or will recieve—to day. Nothing is uninteresting to friends, a meere trivial detail of events, from those we regard, are pleasing. Never my Eliza refrain from writing me, with an idea, that you have nothing interesting to say, but let me hear from you by every opportunity. And when the passing moment does not furnish you a subject, renew, those interesting ones that were the subject of your long, good letter—peculiarly good—or favour me with your sentiments, on any other that may suit you. I ever find myself the better, for whatever comes from the heart of you my friend. I am very sorry for your disappointment. From the knowledge I have of the intended party, I think it would have been agreeable to you.
I walked out yesterday afternoon, and as I passed, a window, I dont know how my eyes came directed to it, there was standing a gentleman, dressed in priestly robes, with a letter in his hand reading it. I thought I was no stranger to the person, a second view, convinced me I was not. He started back, and would not be thought to have seen your friend—(but alas she had caught the fatal glance) and felt happy that she was alone. As tis the fashion to make secrets in Braintree, I charge you not to let this important letter appear, upon aney account whatever.
You aske me in one of your letters, what Betsy Quincy is doing. Do you not hear from of her. She is as amiable and agreeable as ever. My most pleasing moments are passed with her. I call without serimony at any time of the day. Tis a previledge that we are not allowed, every whare in this town. Tis a happy one.
No No Eliza, I never suspected, that you were received with coldness upon theMount Pleasant. It would cease to be so if the inhabitants were ever to look cold upon one. You my Dear of all folks in the World, will not receive a look of disapprobation from that quarter. Your happiness, is too nearly connected with, some one, I may say all—the whol family.

Adeiu. Believe me thy friend
Amelia


Excuse my breaking of thus abrubtly. Tis late and and and and and and and and and and and. I got the mode and send it, but fear it will not suit you.

